BOND, J.
On March 16, 1893, a fraternal beneficial order, of which Deter Busch was a member, issued a benefit certificate upon his life for $1,000, which designated as the beneficiary therein “Julia Maria Busch bearing the relationship of wife.” Peter Busch died November 9, 1895. Julia Maria Busch brought suit upon the benefit certificate, to which the defendant answered in the nature of a bill of inter-pleader, alleging that in addition to plaintiff, there were two other sets of claimants for the fund, to wit, certain children borne by plaintiff to the deceased, and certain other children alleged to have been bom of a wedlock which he had contracted in Germany. The bill was sustained and upon a hearing of the cases made by the rival claimants, the court directed the payment of the fund, share and share alike, to both sets of children. Upon this decree Julia Maria Busch appealed.
There was evidence tending to prove that six of the claimants were born of a marriage between their mother and one Peter Busch, entered into in a small German town in 1864; that the said Peter Busch abandoned his wife and children about 1879 and located in America, and was no other than the Peter Busch upon whose life the benefit certificate was issued; that the foreign wife died in 1885. The undisputed evidence is that the deceased and appellant (Julia Maria Busch) went through a formal ceremony of marriage in Cincinnati in 1880, and from that time until the death of deceased lived together as husband and wife, and as such there were born unto them six children, two of whom were surviving at the death of their father, and constituted one set of claimants to the fund in dispute.
It is conceded that if the marriage entered into by tie deceased after he came to America by the cohabitation of *566the parties to that contract-and their reputation as sjoouses, which they maintained subsequent to the death of the foreign wife, was sufficient to establish a valid marriage between them after that event, then the entire fund due on the benefit certificate must be paid to appellant, since she is the beneficiary designated therein, and (upon the assumption of the validity of her marriage with the deceased) belongs to the class prescribed by the laws of the Order as the proper subjects of its bounty. This narrows the inquiry to a single question. "What was the effect of the death of the first wife upon the marriage state which had been assumed by deceased and appellant prior to that event, and which was thereafter in all respects continued and acknowledged before the world, until the death of Peter Busch ? Undoubtedly when appellant and the deceased were married in 1880 by a formal ceremony, it was their purpose and object to make public announcement that their future relations would be that of husband and wife. It is not pretended when this was done, nor at any time before the death of Peter Busch, that appellant had any knowledge whatever of the existence of a legal impediment to the creation between him and her of the lawful status of husband and wife. Hence it was undeniably her purpose and intent by -all of the subsequent relations which she continued to sustain to the time of his death, to manifest to the world that she was the lawful wife of Peter Busch. Whether Peter Busch at the time of the ceremony of marriage between him and appellant was aware of his incapacity to enter into that contract, it is not an essential inquiry, in judging the legal effect of his continued deportment as lawful husband, -and his continued acknowledgment of her as his lawful wife after his disability to bear that relationship had been removed by the death of his former wife (1885). The material question is, what (after this latter date) did he intend her and the public to understand by his future ostentation of the status of husband 'and- wife, himself and appellant ? In contracts implied from *567conduct, as well as in those created by express agreement, the law imputes to the promisor that intent (however different from his personal motive) which a reasonable construction muslt ascribe to his acts or words. In the contract under review the mutual intent of the parties to become husband and wife could not be legally effectuated prior to 1885 (the date of the death of the first wife) ; nor up to that time were they in law husband and wife. But after that date entire freedom to contract was possessed by each of the parties, and their future conduct, as husband and wife, towards each other and before the world, could only be reasonably construed as a public acknowledgment of a lawful marriage in fact between themselves under the principles of the common law recognized in this state and elsewhere. State v. Cooper, 103 Mo. 266; Johnson v. Johnson, 45 Mo. 595; Fenton v. Reed, 4 Johnson’s Reports, 52; 2 Kent’s Com. 87. "We therefore hold that from 1885 until his death, appellant was the lawful wife of Peter Busch, and reverse the decree in this case and remand the cause with directions to the trial judge to order the fund in controversy to be paid to appellant. It is so ordered.
All concur.